995 A.2d 349 (2010)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
John D. AU, Respondent.
No. 1005 MAL 2009.
Supreme Court of Pennsylvania.
May 28, 2010.

ORDER
PER CURIAM.
AND NOW, this 28th day of May, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Does asking the occupants of a parked vehicle for their identification constitute an investigative detention for which reasonable suspicion is required?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.